UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) September 22, 2010 (September 21, 2010) SM Energy Company (Exact name of registrant as specified in its charter) Delaware 001-31539 41-0518430 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 1775 Sherman Street, Suite 1200, Denver, Colorado (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (303) 861-8140 Not applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2.): [_] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [_] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [_] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [_] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. On September 21, 2010, SM Energy Company (the “Company”) announced that the borrowing base under the Company’s existing credit facility was increased from $900 million to $1.1 billion as part of the regularly scheduled semi-annual redetermination process.The commitment amount from the bank group of $678 million and the other terms of the credit facility remained unchanged and are discussed in the Company’s Annual Report on Form 10-K for the year ended December 31, 2009.A copy of the press release announcing the borrowing base increase is filed as Exhibit 99.1 to this report. Item 9.01Financial Statements and Exhibits. (d) Exhibits. The following exhibit is filed as part of this report: Exhibit 99.1 Press release of the Company dated September 21, 2010, entitled SM Energy Announces Increase in Credit Facility Borrowing Base SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SM ENERGY COMPANY Date: September 22, 2010 By: /s/ MARK T. SOLOMON Mark T. Solomon Controller
